PER CURIAM.
Reversed and remanded for a new trial. While it appears that the evidence was undisputed that the appellee land owner lost all access to its land from the east, west and north by virtue of the appellant’s taking, we do not believe the evidence was sufficiently undisputed as to access available from the south to authorize the trial court to take the issue of loss of access and its consequences away from the jury. Cf. In re Division of Admin. v. St. Regis Paper Co., 402 So.2d 1207 (Fla. 1st DCA 1981). Because we are vacating the final judgment we also reverse the award of attorney’s fees predicated thereon.
ANSTEAD, C.J., HURLEY, J., and WES-SEL, JOHN D., Associate Judge, concur.